Case 20-41308           Doc 31      Filed 03/10/20 Entered 03/10/20 11:02:50                     Main Document
                                                Pg 1 of 56


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

In re:                                                    )   Chapter 11
                                                          )
FORESIGHT ENERGY LP, et al.,                              )   Case No. 20-41308-659
                                                          )
                          Debtors.1                       )   (Joint Administration Requested)
                                                          )
                                                          )   Hearing Date: March 11, 2020
                                                          )   Hearing Time: 10:00 a.m. (Central Time)
                                                          )   Hearing Location: Courtroom 7 North

           DEBTORS’ APPLICATION FOR AUTHORITY TO EMPLOY AND
    RETAIN FTI CONSULTING, INC. AS RESTRUCTURING FINANCIAL ADVISOR TO
             THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

                   Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this application (this “Application”):

                                                Relief Requested

                   1.       By this Application, the Debtors seek entry of an order (the “Proposed

Order”),2 pursuant to sections 327(a) and 328(a) of title 11 of the United States Code (the

“Bankruptcy Code”), Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the

1
      The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
      four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
      Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
      Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
      LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
      (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
      (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
      Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
      No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
      LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
      Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
      Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
      address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
      St. Louis, Missouri 63102.
2
      A copy of the Proposed Order will be made available on the Debtors’ case information website at:
      https://cases.primeclerk.com/foresightenergy.
Case 20-41308      Doc 31    Filed 03/10/20 Entered 03/10/20 11:02:50          Main Document
                                         Pg 2 of 56


“Bankruptcy Rules”) and Rules 2014(A) and 2016-2 of the Local Rules of Bankruptcy Procedure

for the Eastern District of Missouri (the “Local Bankruptcy Rules”), authorizing (i) the Debtors

to employ and retain FTI Consulting, Inc. (“FTI” or the “Advisor”) as restructuring financial

advisor to the Debtors nunc pro tunc to the Petition Date (the “Engagement”) under the terms

and conditions set forth in that certain engagement letter (the “Engagement Letter”), dated

October 19, 2019, a copy of which is attached as Exhibit 1 to the Boyko Declaration (as defined

below) and incorporated by reference herein, (ii) approving the terms of FTI’s employment,

including the proposed fee structure and indemnification provisions set forth in the Engagement

Letter, subject to the standards set forth in section 328 of the Bankruptcy Code, effective nunc

pro tunc to the Petition Date, provided that the proposed fee structure and indemnification

provisions set forth in the Engagement Letter shall not be subject to the standard of review set

forth in section 330 of the Bankruptcy Code, except by solely the Office of the U.S. Trustee for

the Eastern District of Missouri (the “U.S. Trustee”), who, for the avoidance of doubt, shall be

entitled to review applications for payment of compensation and reimbursement of expenses of

the Advisor under section 330 of the Bankruptcy Code, and (iii) granting such other and further

relief as the Court deems appropriate. In support of this Application, the Debtors submit the

Declaration of Alan Boyko in Support of the Debtors’ Application for Authority to Employ and

Retain FTI Consulting, Inc. as Restructuring Financial Advisor to the Debtors Nunc Pro Tunc to

the Petition Date (the “Boyko Declaration”), attached hereto as Exhibit A.

                                   Jurisdiction and Venue

              2.      The United States Bankruptcy Court for the Eastern District of Missouri

(the “Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334 and

Rule 9.01(B) of the Local Rules of the United States District Court for the Eastern District of




                                               2
Case 20-41308       Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50            Main Document
                                         Pg 3 of 56


Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. §157(b).

               3.     The statutory and legal predicates for the relief requested herein are

sections 327(a) and 330 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local

Bankruptcy Rules 2014(A) and 2016-2.

                                          Background

               4.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

               5.     The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.              Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

               6.     Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI


                                                3
Case 20-41308          Doc 31      Filed 03/10/20 Entered 03/10/20 11:02:50                   Main Document
                                               Pg 4 of 56


Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor in possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3

each filed contemporaneously herewith.

                                       The Advisor’s Qualifications

                  7.      FTI is well qualified to serve as the Debtors’ restructuring financial

advisor. As detailed in the Boyko Declaration, FTI consists of a worldwide network of 4,400

employees in 26 countries on six continents and has a wealth of experience providing financial

advisory services in restructurings and reorganizations. FTI enjoys an excellent reputation for

services it has rendered in large and complex chapter 11 cases on behalf of debtors and creditors

throughout the United States and is particularly well qualified to advise the Debtors during these

chapter 11 cases.

                  8.      The members and senior executives of FTI’s restructuring and

reorganization practice have assisted and advised numerous chapter 11 debtors and are

experienced in analyzing restructuring and related chapter 11 issues. The members and senior

executives of FTI’s restructuring and reorganization practice have been particularly active in

large, complex and high-profile bankruptcies and restructurings, having served as financial and

strategic advisors to Sears Holdings Corp., Cloud Peak Energy, Inc., Armstrong Energy, Inc.,

RadioShack Corporation, SFX Entertainment, Arch Coal, Inc., Chassix, Inc., Peabody Energy

Corp., CIT Group, MF Global, and Vertellus Specialties, Inc., among others.


3
    The First Day Declarations are being filed in support of this Application and are incorporated herein by
    reference. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
    the First Day Declarations.



                                                        4
Case 20-41308        Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50           Main Document
                                          Pg 5 of 56


               9.      Since October 24, 2019, the Debtors have retained FTI on a prepetition

basis to advise on the Debtors’ restructuring efforts.      During this time, FTI has become

intimately familiar with the Debtors’ financial affairs, business operations, assets, contractual

arrangements, capital structure, key stakeholders and other related material information.

Likewise, in providing prepetition services to the Debtors, FTI’s professionals have worked

closely with the Debtors’ management, board of directors and other advisors. In particular, FTI

has worked closely with the Debtors to analyze the Debtors’ financial positions and to assist the

Debtors in preparing for a smooth entry into chapter 11.        Accordingly, as a result of the

prepetition work performed on behalf of the Debtors and the significant knowledge gained

thereby, FTI has the necessary background to deal effectively and efficiently with many financial

issues and problems that may arise in the context of the Debtors’ chapter 11 cases.

               10.     If this Application is approved, several of FTI’s professionals, all with

substantial expertise in the areas discussed above, will continue to provide services to the

Debtors. Such personnel, including Alan Boyko, Ranjit Mankekar & Paul Hansen (collectively

the “Engagement Leaders”), will lead the team of FTI’s professionals and will work closely with

the Debtors’ management and other professionals throughout the chapter 11 process.

               11.     With its experienced professionals, and its understanding of the Debtors’

financial history and business operations, FTI fulfills a critical need that complements the

services to be provided by the Debtors’ other professionals. The Debtors’ retention of FTI, with

its resources and capabilities, together with its prepetition experience advising the Debtors, is

crucial to the success of these chapter 11 cases.

                                     FTI’s Disinterestedness

               12.     To the best of the Debtors’ knowledge, except as set forth in the Boyko

Declaration: (i) FTI and its professionals have no relevant connection to any of the Debtors, the


                                                    5
Case 20-41308        Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50             Main Document
                                          Pg 6 of 56


Debtors’ creditors, the U.S. Trustee, any person employed in the office of the U.S. Trustee or any

other party with an actual or potential interest in these chapter 11 cases or their respective

attorneys or accountants, (ii) FTI and its professionals are not creditors, equity security holders

or insiders of any of the Debtors, (iii) neither FTI nor any of its professionals are or were, within

two years of the Petition Date, a director, officer, or employee of any of the Debtors, and

(iv) neither FTI nor its professionals hold or represent an interest materially adverse to any of the

Debtors, their estates or any class of creditors or equity security holders by reason of any direct

or indirect relationship to, connection with, or interest in any of the Debtors, or for any other

reason. Accordingly, the Debtors submit that FTI is a “disinterested person” as defined in

section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy

Code, and FTI’s employment is permissible under sections 327(a) and 328(a) of the Bankruptcy

Code.

               13.     The Debtors’ knowledge, information and belief regarding the matters set

forth herein are based upon, and made in reliance on, the Boyko Declaration. FTI will continue

to monitor for any matters that might affect its disinterested status. To the extent that any new

relevant facts or relationships bearing on the matters described herein during the period of FTI’s

retention are discovered or arise, FTI will use reasonable efforts to promptly file a supplemental

declaration.

               14.     As of the Petition Date, the Debtors do not owe FTI any fees for services

performed or expenses incurred under the Engagement Letter. According to FTI’s books and

records, in the 90 days before the Petition Date, the Debtors paid FTI $2,097,718.88 in fees and

expenses. The aforementioned amount includes reimbursement of out-of-pocket prepetition

expenses incurred by FTI. As further described in the Boyko Declaration, in addition to the




                                                 6
Case 20-41308          Doc 31      Filed 03/10/20 Entered 03/10/20 11:02:50                     Main Document
                                               Pg 7 of 56


foregoing amount, as of the Petition Date, FTI held approximately $250,0004 as Cash on

Account (of which approximately $0 was received in the 90 days before the Petition Date) and

was not a creditor of the Debtors.

                                          Services to Be Rendered

                 15.      Subject to further order of this Court, and in accordance with the terms of

the Engagement Letter, the Debtors request the employment and retention of FTI to render the

following financial advisory, consulting and restructuring services to the Debtors as necessary,

appropriate and feasible and as may be requested by the Debtors (collectively, the “Services”):5

        Development of 13 Week Cash Flow Forecast
        • Develop and implement an interactive 13-week cash forecasting process.
        • Assist the company with identifying, assessing and potentially implementing
          procedures to control and conserve working capital.

       Prepare the Company to Meet the Requirements of Filing for Bankruptcy Court
       Protection
        • The Company has determined a contingency plan is appropriate to prepare for the
          potential that it will seek protection under the United States Bankruptcy Code. As part
          of this contingency preparation FTI has been asked to:
          o Develop a detailed approach to preparing the Company (including subsidiaries
               and/or affiliates that may be included in the potential filing) for such proceedings
               in the most cost effective and efficient manner possible; and
          o Assist the Company in implementing such plan if and when appropriate.
        • Prepare the necessary financial and operating information for the:
          o Preparation of bankruptcy petitions and related documents;
          o Preparation of the statements of financial affairs, schedules, monthly operating
               reports, and other regular reports required in such proceedings;
          o Compilation and analysis of the information necessary for First Day and Second
               Day Orders; and

4
    As of the date of this Application, FTI’s final prepetition expenses are in the process of being reconciled with
    the Cash on Account amount and therefore the amount disclosed herein is approximate.
5
    This summary of the services to be rendered under the Engagement Letter is qualified in its entirety by
    reference to the applicable provisions of the Engagement Letter. To the extent that there is any discrepancy
    between the terms contained in this Application and those set forth in the Engagement Letter, the terms of the
    Engagement Letter shall control. Unless otherwise defined herein, capitalized terms used in this summary shall
    have the meanings ascribed to such terms in the Engagement Letter.



                                                         7
Case 20-41308        Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50            Main Document
                                          Pg 8 of 56


          o  Establish the necessary procedures and processes to allow for the timely
             satisfaction of court mandated reporting requirements.
       • Coordinate with the party(ies) responsible for developing the comprehensive strategic
         communications plans for all key stakeholders.

      Prepare the Company to Meet the Requirements of Operating Under Bankruptcy
      Court Protection
       • Develop framework necessary to administer a comprehensive Chapter 11 claims
         process.
       • Assist the Company to prepare for the most efficient and effective resolution of any
         potential court based restructuring, whether implemented through a chapter 11 plan or a
         section 363 sale.
       • Attend meetings and assist in discussions (either before or after filing) with potential
         lenders, investors, creditors, committee(s), other parties in interest and/or professionals
         hired by the same, as requested.
       • Assist the Company in negotiations with creditors, suppliers, lessors and other
         interested parties as appropriate.
       • Assist with the preparation and confirmation of a value optimizing chapter 11 plan,
         and/or a sale of certain or substantially all the Company’s assets pursuant to section 363
         of the Bankruptcy Code.
       • Assist the Company, as appropriate, to prepare for the implementation of Fresh Start
         Accounting.

      Assist the Company with any other customary services typical for an engagement of
      this type as may be mutually agreed to by the Company and FTI from time to time


               The Services may be performed by FTI or by any subsidiary of FTI, as FTI in its

sole discretion determines is appropriate.

               16.     The Services are necessary to enable the Debtors to maximize the value of

their estates. The Debtors believe that the Services will not duplicate the services that other

professionals will be providing to the Debtors in these chapter 11 cases. Specifically, the

Advisor will carry out unique functions and will use reasonable efforts to coordinate with the

Debtors’ other retained professionals to avoid unnecessary duplication of services.




                                                 8
Case 20-41308        Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50              Main Document
                                          Pg 9 of 56


                                     Professional Compensation

               17.     In consideration of the Services, and as more fully described in the

Engagement Letter, subject to this Court’s approval, the Debtors and FTI have agreed that FTI

shall be paid according to the following fee structure (collectively, the “Fee Structure”):

                       (a)     Hourly Rates. FTI shall be compensated for the Services based
                               upon the hours actually expended by each assigned staff member at
                               each staff member’s hourly billing rate. The Debtors have agreed
                               to compensate FTI for professional services rendered at its normal
                               and customary hourly rates. The hourly rates for Services to be
                               rendered by FTI and applicable herein are as follows:

                                                 Title                  Hourly Rate

                                Senior Managing Directors               $895 – $1,195

                                Directors / Managing Directors             $670 – 880

                                Consultants / Senior Consultants           $355 – 640

                                Administrative / Paraprofessionals         $145 – 275



                       (b)      Reasonable Direct Expenses.

                                i.     FTI will bill for reasonable direct expenses that are likely to
                                       be incurred on the Debtors’ behalf during their engagement
                                       (the “Reasonable Expenses”). The Reasonable Expenses
                                       include reasonable, customary and documented out-of-
                                       pocket expenses which are billed directly to the Engagement
                                       such as certain telephone, overnight mail, messenger, travel,
                                       meals, accommodations and other expenses specifically
                                       related to the Engagement. Further, if FTI and/or any of its
                                       employees are required to testify or provide evidence at or
                                       in connection with any judicial or administrative proceeding
                                       relating to this matter, FTI will be compensated by the
                                       Debtors at its regular hourly rates and reimbursed for
                                       reasonable and direct expenses (including reasonable and
                                       documented counsel fees) with respect thereto.

                               ii.     Further, in connection with the reimbursement and
                                       contribution provisions set forth in the Engagement Letter



                                                  9
Case 20-41308          Doc 31      Filed 03/10/20 Entered 03/10/20 11:02:50                       Main Document
                                              Pg 10 of 56


                                            and as set forth in the Standard Terms and Conditions
                                            attached to the Engagement Letter (the “Indemnification
                                            Provisions”), the Debtors agree to reimburse each
                                            Indemnified Person (as defined in the Standard Terms and
                                            Conditions) from and against any and all claims, liabilities,
                                            damages, obligations, costs and expenses (including
                                            reasonable and documented attorneys’ fees and expenses
                                            and cost of investigation) arising out of or in connection
                                            with the Engagement, except to the extent that any claim,
                                            liability, obligation, damage, cost or expense shall have been
                                            determined by final non-appealable order of a court of
                                            competent jurisdiction to have resulted from the gross
                                            negligence, bad faith or willful misconduct of the
                                            Indemnified Person or Persons.

                           (c)       Cash on Account. As set forth in the Boyko Declaration, as of the
                                     filing of these cases, FTI received, and continues to hold,
                                     unapplied advance payments from the Debtors in the amount of
                                     approximately $250,0006 (the “Cash on Account”). The Debtors
                                     and FTI have agreed that FTI may, but is not directed to, apply
                                     the Cash on Account if and to the extent necessary to pay any
                                     allowed fees, costs and expenses relating to services rendered by
                                     FTI to the Debtors after the Petition Date in accordance with this
                                     Application.

                           (d)      Employment Protections. The Debtors have agreed to promptly
                                    notify FTI if the Debtors or any of their subsidiaries or affiliates
                                    extends (or solicits the possible interest in receiving) an offer of
                                    employment to a principal or employee of FTI involved in this
                                    Engagement and that FTI has earned and is entitled to a cash fee,
                                    upon hiring, equal to 150% of the aggregate first year’s annualized
                                    compensation, including any guaranteed or target bonus and equity
                                    award, to be paid to FTI’s former principal or employee that the
                                    Debtors or any of their subsidiaries or affiliates hires at any time
                                    up to one year subsequent to the date of the final invoice rendered
                                    by FTI with respect to this Engagement.

                 18.       The Debtors understand that the terms and conditions of FTI’s

employment are reasonable and comparable to compensation generally charged by restructuring

financial advisors of a similar stature for comparable engagements, both in and out of court.



6
    As of the date of this Application, FTI’s final prepetition expenses are in the process of being reconciled with
    the Cash on Account amount and therefore the amount disclosed herein is approximate.



                                                         10
Case 20-41308         Doc 31     Filed 03/10/20 Entered 03/10/20 11:02:50                  Main Document
                                            Pg 11 of 56


Given the numerous issues that FTI may be required to address in these chapter 11 cases, FTI’s

commitment to the variable level of time and effort necessary to address all such issues as they

arise and the market prices for FTI’s services for engagements of this nature in both out-of-court

and chapter 11 contexts, the Debtors agree that the Fee Structure, which was the product of arm’s

length negotiations, is reasonable under the standards set forth below.

                19.      The Debtors understand that the terms of FTI’s employment and

compensation, as described in the Engagement Letter, are consistent with employment and the

type of compensation arrangements typically entered into by FTI when providing restructuring

financial advisory services. FTI’s employment and compensation arrangements are competitive

with those entered into by other restructuring financial advisory firms when rendering

comparable services. Accordingly, FTI and the Debtors believe that the foregoing compensation

requirements are both reasonable and market-based.

                20.      In accordance with Local Rule 2016-2(B), the Debtors propose that

(a) FTI be allowed to submit regular monthly invoices to the parties included in the Rule 9013-

3(D) Master Service List and (b) pursuant to Local Rule 2016-2(B), the Debtors be authorized to

pay up to 80% of fees and 100% of expenses on a monthly basis, subject to later court approval.7

                21.      To the best of the Debtors’ knowledge, information and belief, and except

and to the extent disclosed in the Boyko Declaration, no promises have been received by FTI as

to compensation in connection with these chapter 11 cases other than as outlined in the

Engagement Letter, and FTI has no agreement with any other entity to share any compensation

received with any person other than the principals and employees of FTI.


7
    The Debtors intend to request by motion an Order Establishing Procedures for Interim Monthly Compensation
    and Reimbursement of Expenses of Professionals, by which FTI and certain other professionals would be
    compensated on an interim basis.



                                                     11
Case 20-41308        Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50            Main Document
                                         Pg 12 of 56


                       The Indemnification Provisions Are Appropriate

               22.     As more fully described in the indemnification, reimbursement and

contribution provisions set forth in the Standard Terms and Conditions attached to the

Engagement Letter, the Debtors have agreed, among other things, to indemnify and hold

harmless FTI and other Indemnified Persons (as defined in the Indemnification Provisions) from

and against any losses, claims, liabilities, damages, obligations, costs and expenses (collectively,

the “Liabilities”) related to, arising out of or in connection with the Engagement, except for any

Liabilities that are finally judicially determined by a court of competent jurisdiction to have

resulted from the gross negligence, bad faith or willful misconduct of an Indemnified Person or

Persons. However, the following conditions will apply with respect to any such indemnification,

reimbursement or contribution pursuant to the Indemnification Provisions:

                       (a)    All requests of Indemnified Parties for payment of indemnity,
                              reimbursement or contribution pursuant to the Engagement Letter
                              shall be made by means of an application (interim or final as the
                              case may be) and shall be subject to review by the Court to ensure
                              that payment of such indemnity, reimbursement or contribution
                              conforms to the terms of the Engagement Letter and is reasonable
                              based upon the circumstances of the litigation or settlement in
                              respect of which indemnity, reimbursement or contribution is
                              sought; provided, however, that in no event shall Indemnified Party
                              be indemnified in the case of its own bad faith, fraud, gross
                              negligence or willful misconduct.

                       (b)    In the event that Indemnified Party seeks reimbursement from the
                              Debtors for reasonable attorneys’ fees in connection with a request
                              by Indemnified Party for payment of indemnity, reimbursement or
                              contribution pursuant to the Engagement Letter, the invoices and
                              supporting time records from such attorneys shall be included in
                              Indemnified Party’s own application (both interim and final) and
                              such invoices and time records shall be subject to the approval of
                              the Court under the standards of sections 330 and 331 of the
                              Bankruptcy Code without regard to whether such attorneys have
                              been retained under section 327 of the Bankruptcy Code and
                              without regard to whether such attorneys’ services satisfy section
                              330(a)(3)(C) of the Bankruptcy Code.



                                                12
Case 20-41308        Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50             Main Document
                                         Pg 13 of 56


               23.     The Debtors submit that such indemnification is standard in the financial

advisory industry and that the provision of such indemnification by the Debtors is fair and

reasonable considering FTI’s qualifications and the expectations of other financial advisors in

connection with engagements of this scope and size.

        Approval of Engagement Pursuant to Section 328(a) of the Bankruptcy Code

               24.     Section 328 of the Bankruptcy Code provides, in relevant part, that a

debtor “with the court’s approval, may employ or authorize the employment of a professional

person under section 327 . . . on any reasonable terms and conditions of employment, including

on a retainer, on an hourly basis, on a fixed or percentage fee basis, or on a contingent fee basis.”

11 U.S.C. § 328(a). Thus, section 328(a) permits the Court to approve the terms of the Advisor’s

engagement as set forth in the Engagement Letter, including the Fee Structure and the

Indemnification Provisions.

               25.     As recognized by numerous courts, Congress intended in section 328(a) to

enable debtors to retain professionals pursuant to specific fee arrangements to be determined at

the time of the court’s approval of the retention, subject to reversal only if the terms are found to

be “improvident in light of developments not capable of being anticipated at the time of the

fixing of such terms and conditions.” 11 U.S.C. § 328(a). See Donaldson, Lufkin & Jenrette

Sec. Corp. v. Nat’l Gypsum co. (In re Nat’l Gypsum Co.), 123 F.3d 861, 862–63 (5th Cir. 1997)

(“If the most competent professionals are to be available for complicated capital restructuring

and the development of successful corporate reorganization, they must know what they will

receive for their expertise and commitment.”); see also In re Merry-Go-Round Enter., Inc., 244

B.R. 327, 337 (Bankr. D. Md. 2000) (quoting In re Nat’l Gypsum, 123 F.3d at 862–63); Riker,

Danzig, Scherer, Hyland & Perretti LLP v. Official Comm. of Unsecured Creditors (In re Smart

World Techs., LLC), 383 B.R. 869, 874 (S.D.N.Y. 2008) (same).


                                                 13
Case 20-41308         Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50            Main Document
                                          Pg 14 of 56


                26.     The Debtors believe that the terms and provisions of the Engagement

Letter, including the Fee Structure and the Indemnification Provisions, are reasonable terms and

conditions of employment and should be approved under section 328(a) of the Bankruptcy Code.

Such terms and provisions appropriately reflect (i) the nature of the services to be provided by

FTI and (ii) the fee structures and indemnification provisions typically utilized by FTI and other

leading financial advisory firms.

                27.     The Debtors submit that the terms and provisions of the Engagement

Letter, including the Fee Structure and the Indemnification Provisions, are reasonable terms and

conditions of employment in light of (i) industry practice, (ii) market rates charged for

comparable services both in and out of the chapter 11 context and (iii) FTI’s restructuring

expertise as well as its capital markets knowledge, financing skills and mergers and acquisitions

capabilities.

                                               Notice

                28.     Notice of this Application will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business; (r)

the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated




                                                 14
Case 20-41308      Doc 31    Filed 03/10/20 Entered 03/10/20 11:02:50         Main Document
                                        Pg 15 of 56


basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Application and any

order entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In

light of the nature of the relief requested herein, the Debtors submit that no other or further

notice is necessary.

                         [Remainder of page intentionally left blank]




                                              15
Case 20-41308       Doc 31     Filed 03/10/20 Entered 03/10/20 11:02:50             Main Document
                                          Pg 16 of 56


               WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

granting the relief requested herein and such other relief as is just and proper.



March 10, 2020                                Respectfully submitted,
St. Louis, Missouri
                                              Foresight Energy LP, et al.,
                                              Debtors and Debtors in Possession

                                              /s/ Robert D. Moore
                                              Name: Robert D. Moore
                                              Title: President and Chief Executive Officer




                                                 16
Case 20-41308     Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                      Pg 17 of 56




Filed by:

ARMSTRONG TEASDALE LLP

/s/ Richard W. Engel, Jr.
Richard W. Engel, Jr. (MO 34641)
John G. Willard (MO 67049)
Kathryn Redmond (MO 72087)
7700 Forsyth Boulevard, Suite 1800
St. Louis, Missouri 63105
Tel: (314) 621-5070
Fax: (314) 621-5065
Email: rengel@atllp.com
       jwillard@atllp.com
       kredmond@atllp.com

        - and -

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
Paul M. Basta (pro hac vice admission pending)
Alice Belisle Eaton (pro hac vice admission pending)
Alexander Woolverton (pro hac vice admission pending)
1285 Avenue of the Americas
New York, New York 10019
Tel: (212) 373-3000
Fax: (212) 757-3990
Email: pbasta@paulweiss.com
       aeaton@paulweiss.com
       awoolverton@paulweiss.com

Proposed Counsel to the Debtors and
Debtors in Possession
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 18 of 56


                                    Exhibit A

                             Declaration of Alan Boyko
Case 20-41308         Doc 31       Filed 03/10/20 Entered 03/10/20 11:02:50                       Main Document
                                              Pg 19 of 56


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                                    )   Chapter 11
                                                          )
FORESIGHT ENERGY LP, et al.,                              )   Case No. 20-41308-659
                                                          )
                         Debtors.                         )   (Joint Administration Requested)
                                                          )

           DECLARATION OF ALAN BOYKO IN SUPPORT OF THE DEBTORS’
            APPLICATION FOR AUTHORITY TO EMPLOY AND RETAIN FTI
         CONSULTING, INC. AS RESTRUCTURING FINANCIAL ADVISOR TO THE
                DEBTORS NUNC PRO TUNC TO THE PETITION DATE

                 I, Alan Boyko, do hereby declare, under penalty of perjury, that:

                 1.       I am over the age of 18 and competent to testify. I am a Senior Managing

Director of FTI Consulting, Inc. (“FTI” or the “Advisor”). I am authorized to execute this

declaration (the “Declaration”) on behalf of the Advisor.                    Unless otherwise stated in this

Declaration, I have personal knowledge of the facts set forth herein.1

                 2.       This Declaration is being submitted in connection with the proposed

retention of the Advisor as restructuring financial advisor to Foresight Energy LP and its

affiliated debtors and debtors in possession (collectively, the “Debtors”) to perform services (the

“Engagement”) as set forth in that certain engagement letter (the “Engagement Letter”), dated

October 19, 2019, a copy of which is annexed as Exhibit 1 hereto, as modified by the Debtors’

Application for Authority to Employ and Retain FTI Consulting, Inc. as Restructuring Financial

Advisor Nunc Pro Tunc to the Petition Date (the “Application”).2



1
    Certain of the disclosures herein relate to matters within the knowledge of other professionals at FTI.
2
    Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in the
    Application.
Case 20-41308       Doc 31     Filed 03/10/20 Entered 03/10/20 11:02:50             Main Document
                                          Pg 20 of 56


               3.      The Advisor believes that its services will not duplicate the services that

other professionals will be providing to the Debtors in their chapter 11 cases. Specifically, the

Advisor will carry out unique functions and will use reasonable efforts to coordinate with the

Debtors’ other retained professionals to avoid the unnecessary duplication of services.

                                  The Advisor’s Qualifications

               4.      FTI is a global business advisory firm that specializes in business

reorganization consulting and financial restructuring. FTI possesses extensive knowledge and

expertise in the areas of bankruptcy and financial matters relevant to these chapter 11 cases, and

is well qualified to serve as the Debtors’ restructuring financial advisor. FTI employs seasoned

professionals with industry experience, such as the FTI professionals in this case, who assist

distressed companies with financial and operational challenges.          The members and senior

executives of FTI’s restructuring and reorganization practice have been particularly active in

large, complex and high-profile bankruptcies and restructurings, having served as financial and

strategic advisors in numerous cases, including In re Cloud Peak Energy Inc., In re Armstrong

Energy, Inc., In re Arch Coal Inc., In re Northwest Airlines Corp., In re American Home

Mortgage Holdings, Inc., In re Bombay Company, Inc., In re Calpine Corp., In re Global Power

Equipment Group Inc., In re Tower Automotive, Inc.; In re Winn Dixie Stores, Inc., In re Refco

Inc., In re Dana Corporation, In re Bally Total Fitness of Greater New York, Inc., In re Circuit

City Stores, Inc., In re Delphi Corp., In re Flying J, Inc. (Big West Oil), In re Gottschalks Inc., In

re Hawaiian Telecom Communications, Inc., In re Intermet Corp., In re Lehman Brothers

Holdings Inc., In re Lyondell Chemical Company, In re Townsends, Inc., In re Tribune

Company, In re Nortel Networks Inc., In re Washington Mutual, Inc., and In re WCI

Communities, Inc., among others.




                                                  2
Case 20-41308        Doc 31    Filed 03/10/20 Entered 03/10/20 11:02:50               Main Document
                                          Pg 21 of 56


                5.      As a result of the Advisor’s prepetition engagement by the Debtors, the

Advisor has developed a reserve of institutional knowledge related to, and an intimate

understanding of the Debtors and their business operations, capital structure, key stakeholders,

financing documents and other material information and, therefore, will be able to facilitate the

Debtors’ efforts to maximize the value of their estates in these chapter 11 cases. I believe that

the Advisor and the professionals it employs are uniquely qualified to advise the Debtors in the

matters for which the Advisor is proposed to be employed.

                6.      If this Application is approved, several of FTI’s professionals, all with

substantial expertise in the areas discussed above, will continue to provide services to the

Debtors.   Such personnel, including Paul Hansen and myself, will lead the team of FTI’s

professionals and will work closely with the Debtors’ management and other professionals

throughout the chapter 11 process.

                                 The Advisor’s Disinterestedness

                7.      Based upon information supplied by the Debtors’ lead restructuring

counsel and in order to identify potential conflicts of interest, I caused FTI to search its records

for any connection or relationship with the parties listed on Schedule 1 attached hereto, which

lists certain categories of potential parties in interest. In addition, this information was sent to all

FTI professional staff in the various cities in which FTI maintains offices in order to further

identify any potential conflicts of interest.

                8.      FTI’s review consisted of queries of an internal computer database

containing names of individuals and entities that are present or recent and former clients of FTI

in order to identify potential relationships. FTI currently has working relationships with the

individuals and entities listed on Schedule 2 attached hereto. FTI provides a variety of tax, audit




                                                   3
Case 20-41308        Doc 31       Filed 03/10/20 Entered 03/10/20 11:02:50             Main Document
                                             Pg 22 of 56


and financial advisory services in matters unrelated to the Debtors’ chapter 11 cases to those

individuals and entities listed on Schedule 2 attached hereto. FTI’s services to these clients will

not impair its independence or disinterestedness in providing the Services to the Debtors.

               9.          On an ongoing basis, FTI will conduct further reviews of its professional

contacts as it becomes aware of new parties of interest, as stated below. To the best of my

knowledge and based upon the results of the relationship search described above and disclosed

herein, FTI neither holds nor represents an interest adverse to the Debtors’ estates that would

impair FTI’s ability to objectively perform professional services for the Debtors, in accordance

with section 327 of the Bankruptcy Code.

               10.         To the best of my knowledge, FTI is a “disinterested person” as that term

is defined in section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the

Bankruptcy Code, in that, FTI:

                     (a)      is not a creditor, an equity security holder or an insider of the Debtors;

                     (b)      is not and was not, within two years before the date of filing of these

                              chapter 11 cases, a director, officer or employee of the Debtors; and

                     (c)      does not have an interest materially adverse to the interest of the

                              Debtors’ estates or of any class of creditors or equity security holders,

                              by reason of any direct or indirect relationship to, connection with or

                              interest in, the Debtors or for any other reason.

               11.         As of the date the Debtors filed for bankruptcy protection, FTI was not a

“creditor” of the Debtors within the meaning of section 101(10) of the Bankruptcy Code.

               12.         To the best of my knowledge, except as set forth herein and in Schedule 2

attached hereto and incorporated herein by reference, (a) FTI has no connections with the




                                                    4
Case 20-41308        Doc 31      Filed 03/10/20 Entered 03/10/20 11:02:50           Main Document
                                            Pg 23 of 56


creditors, any other party in interest, or their respective attorneys and accountants; and (b) the

FTI partners and professionals working on these matters are not relatives of and have no known

connection with the United States Trustee for Region 13 or of any known employee in the office

thereof, or any United States Bankruptcy Judge for the Eastern District of Missouri.

               13.        FTI has in the past been retained by, and at present provides and likely in

the future will provide services for, certain creditors of the Debtors, other parties in interest and

their respective attorneys and accountants in matters unrelated to such parties’ claims against the

Debtors or interests in these chapter 11 cases. FTI currently performs, has previously performed

or may have performed such services for the entities listed in Schedule 2; however, except as

disclosed herein, such services, to the extent performed by FTI, are unrelated to the Debtors or

their chapter 11 cases.

               14.        FTI has not provided, and will not provide, any professional services to

any of the creditors, other parties in interest, or their respective attorneys and accountants with

regard to any matter related to these chapter 11 cases.

               15.        In addition, from time to time, FTI may use independent contractors, such

as software providers. However, FTI will not profit from the use of such persons.

               16.        As part of its practice, FTI appears in many cases, proceedings, and

transactions involving many different law firms, financial consultants and investment bankers in

matters unrelated to these bankruptcy cases. FTI has not identified any material relationships or

connections with any law firm, financial consultant or investment banker involved in these

chapter 11 cases that would cause it to be adverse to the Debtors, the Debtors’ estates, any

creditor or any other party in interest. If and when additional information becomes available

with respect to any other relationships that may exist between FTI or their partners and




                                                   5
Case 20-41308        Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50              Main Document
                                         Pg 24 of 56


professionals and the Debtors, creditors or any other parties in interest that may affect these

cases, supplemental declarations describing such information shall be filed with this Court.

                                   Professional Compensation

               17.     The Fee Structure described in the Engagement Letter and summarized in

the Application is consistent with the Advisor’s normal and customary billing practices for

comparably sized and comparably complex cases and transactions, both in and out of court.

Further, the Fee Structure was established to reflect the difficulty of the extensive assignment the

Advisor has undertaken. Accordingly, the Advisor believes that the proposed compensation

arrangements are both reasonable and market-based.

               18.     Accordingly, if the Application is granted, the Advisor requests to file fee

applications for the allowance of compensation for services rendered at 120-day intervals and to

receive monthly payment from Debtors for reimbursement of fees and expenses incurred in

accordance with Local Rule 2016-2(B) and any other applicable provisions of the Bankruptcy

Code, the Bankruptcy Rules, the Local Bankruptcy Rules and any applicable orders of this

Court.

               19.     Additionally,   as   more     fully   described   in   the   indemnification,

reimbursement and contribution provisions set forth in Standard Terms and Conditions attached

to the Engagement Letter (the “Indemnification Provisions”), the Debtors have agreed to

reimburse each Indemnified Person (as defined in the Standard Terms and Conditions) from and

against any and all claims, liabilities, damages, obligations, costs and expenses (including

reasonable and documented attorneys’ fees and expenses and cost of investigation) arising out of

or in connection with the Engagement, except to the extent that any claim, liability, obligation,

damage, cost or expense shall have been determined by final non-appealable order of a court of




                                                 6
Case 20-41308       Doc 31     Filed 03/10/20 Entered 03/10/20 11:02:50            Main Document
                                          Pg 25 of 56


competent jurisdiction to have resulted from the gross negligence, bad faith or willful

misconduct of the Indemnified Person or Persons. However, the following conditions will apply

with respect to any such indemnification, reimbursement or contribution pursuant to the

Indemnification Provisions:

                      (a)     All requests of Indemnified Parties for payment of indemnity,
                              reimbursement or contribution pursuant to the Engagement Letter
                              shall be made by means of an application (interim or final as the case
                              may be) and shall be subject to review by the Court to ensure that
                              payment of such indemnity, reimbursement or contribution conforms
                              to the terms of the Engagement Letter and is reasonable based upon
                              the circumstances of the litigation or settlement in respect of which
                              indemnity, reimbursement or contribution is sought; provided,
                              however, that in no event shall Indemnified Party be indemnified in
                              the case of its own bad faith, fraud, gross negligence or willful
                              misconduct.

                      (b)     In the event that Indemnified Party seeks reimbursement from the
                              Debtors for reasonable attorneys’ fees in connection with a request
                              by Indemnified Party for payment of indemnity, reimbursement or
                              contribution pursuant to the Engagement Letter, the invoices and
                              supporting time records from such attorneys shall be included in
                              Indemnified Party’s own application (both interim and final) and
                              such invoices and time records shall be subject to the Fee Guidelines
                              and the approval of the Court under the standards of sections 330
                              and 331 of the Bankruptcy Code without regard to whether such
                              attorneys have been retained under section 327 of the Bankruptcy
                              Code and without regard to whether such attorneys’ services satisfy
                              section 330(a)(3)(C) of the Bankruptcy Code.

              20.     Such expense reimbursement and indemnification provisions are standard

in the financial advisory industry, and the Advisor believes that such provisions are fair and

reasonable.

              21.     According to FTI’s books and records, during the one-year period prior to

the Debtors’ petition date, FTI received $2,920,736.69 from the Debtors for professional services

performed and expenses incurred. Further, FTI received prepetition advance payments from the




                                                  7
Case 20-41308          Doc 31      Filed 03/10/20 Entered 03/10/20 11:02:50                       Main Document
                                              Pg 26 of 56


Debtors in the amount of approximately $250,0003 (the “Cash on Account”). The Debtors and

FTI have agreed that FTI may, but is not directed to, apply the Cash on Account if and to the

extent necessary to pay any allowed fees, costs and expenses relating to services rendered by FTI

to the Debtors after the Petition Date in accordance with this Application.

                 22.      To the best of my knowledge: (i) no commitments have been made or

received by FTI with respect to compensation or payment in connection with these cases other

than in accordance with the provisions of the Bankruptcy Code and (ii) FTI has no agreement

with any other entity to share with such entity any compensation received by FTI in connection

with these chapter 11 cases.

                 23.      Other than as set forth herein or in the Engagement Letter, there is no

proposed arrangement between the Debtors and FTI for compensation to be paid in these chapter

11 cases.

                              [Remainder of Page Intentionally Left Blank]




3
    As of the date of the Application, FTI’s final prepetition expenses are in the process of being reconciled with
    the Cash on Account amount and therefore the amount disclosed herein is approximate.



                                                          8
Case 20-41308     Doc 31     Filed 03/10/20 Entered 03/10/20 11:02:50           Main Document
                                        Pg 27 of 56


                  Pursuant to 28, U.S.C. § 1746, I certify under penalty of perjury that the

   foregoing is true and correct to the best of my knowledge, information, and belief.



   Dated:   March 10, 2020                     /s/ Alan Boyko
            St. Louis, Missouri               Name: Alan Boyko
                                              Title: Senior Managing Director
                                                     FTI Consulting, Inc.
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 28 of 56




                         Exhibit 1 to the Boyko Declaration


                               (Engagement Letter)




                                         2
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 29 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 30 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 31 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 32 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 33 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 34 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 35 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 36 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 37 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 38 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 39 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 40 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 41 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 42 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 43 of 56
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 44 of 56


                         Schedule 1 to the Boyko Declaration

                             Potential Parties in Interest
Case 20-41308    Doc 31    Filed 03/10/20 Entered 03/10/20 11:02:50     Main Document
                                      Pg 45 of 56


              Foresight Energy LP.: POTENTIAL PARTIES IN INTEREST

Current Officers and Directors                 Tanner Energy LLC
Robert Moore                                   Logan Mining LLC
Nicholas Casey                                 Viking Mining LLC
Jeremy Harrison                                Hillsboro Energy LLC
Daniel Hermann                                 Patton Mining LLC
Robert Murray
Cody Nett                                      Non-Debtor Affiliates
Lesslie Ray                                   Adena Minerals, L.L.C.
Brian Sullivan                                AMCA Coal Leasing, Inc.
                                              AmCoal Holdings, Inc.
Former Officers and Directors                 American Compliance Coal, Inc.
Rashda M. Buttar                              American Energy Corporation
James T. Murphy                               American Equipment & Machine, Inc.
Kevin T. Burns                                American Mine Services, Inc.
Paul Vining                                   American Natural Gas, Inc.
Anthony Webb                                  AmericanHocking Energy, Inc.
                                              AmericanMountaineer Energy, Inc.
Debtors                                       AmericanMountaineer Properties, Inc.
Foresight Energy GP LLC                       Anchor Longwall And Rebuild, Inc.
Foresight Energy LP                           Andalex Resources Management, Inc.
Foresight Energy LLC                          Andalex Resources, Inc.
Foresight Coal Sales LLC                      Avonmore Rail Loading, Inc.
Foresight Energy Employee Services            Belmont Coal, Inc.
Corporation                                   Belmont County Broadcast Studio, Inc.
Foresight Energy Finance Corporation          Canterbury Coal Company
Foresight Energy Labor LLC                    CCC Land Resources LLC
Foresight Energy Services LLC                 CCC RCPC LLC
Foresight Receivables LLC                     Central Ohio Coal Company
Adena Resources, LLC                          Coal Resources Holdings Co.
Akin Energy LLC                               Coal Resources, Inc.
American Century Mineral LLC                  Colt LLC
American Century Transport LLC                Consolidated Land Company
Coal Field Construction Company LLC           Consolidation Coal Company
Coal Field Repair Services LLC                Corporate Aviation Services, Inc.
Hillsboro Transport LLC                       Eighty-Four Mining Company
LD Labor Company LLC                          Empire Dock, Inc.
Mach Mining, LLC                              Energy Resources, Inc.
Macoupin Energy LLC                           Energy Transportation, Inc.
Maryan Mining LLC                             Foresight Reserves LP
M-Class Mining, LLC                           Genwal Resources, Inc.
Oeneus LLC                                    Javelin Global Commodities (UK) LTD
Seneca Rebuild LLC                            Javelin Global Commodities Holdings LLP
Sitran LLC                                    Javelin Global Commodities Ltd.
Sugar Camp Energy, LLC                        Javelin Investment Holdings LLC
Williamson Energy, LLC                        Javelin Management Services LLP


                                          4
Case 20-41308    Doc 31    Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                      Pg 46 of 56


Kanawha Transportation Center, Inc.         The Marion County Coal Company
KenAmerican Resources, Inc.                 The Marshall County Coal Company
Keystone Coal Mining Corporation            The Mclean County Coal Company
LIQVIS                                      The Meigs County Coal Company
Maple Creek Mining, Inc.                    The Monongalia County Coal Company
Maple Creek Processing, Inc.                The Muhlenberg County Coal Company, LLC
McElroy Coal Company                        The Muskingum County Coal Company
Mill Creek Mining Company                   The Ohio County Coal Company
Mon River Towing, Inc.                      The Ohio Valley Coal Company
MonValley Transportation Center, Inc.       The Ohio Valley Transloading Company
Murray American Coal, Inc.                  The Oklahoma Coal Company
Murray American Coal, INC.                  The Washington County Coal Company
Murray American Energy, Inc.                The Western Kentucky Coal Company, LLC
Murray American Kentucky Towing, Inc.       Twin Rivers Towing Company
Murray American Minerals, Inc.              UMCO Energy, Inc.
Murray American Resources, Inc.             Uniper Commodities UK Limited
Murray American River Towing, Inc.          Uniper SE
Murray American Transportation, Inc.        UtahAmerican Energy, Inc.
Murray Colombian Resources, LLC             West Ridge Resources, Inc.
Murray Energy Holdings Co.                  West Virginia Resources, Inc.
Murray Equipment & Machine, Inc.            Western Kentucky Coal Resources, LLC
Murray Global Commodities, Inc.             Western Kentucky Consolidated Resources, LLC
Murray Kentucky Energy Services, Inc.       Western Kentucky Land Holding, LLC
Murray Kentucky Energy, Inc.                Western Kentucky Rail Loadout, LLC
Murray Keystone Processing, Inc.            Western Kentucky Resources Financing, LLC
Murray South America, Inc.                  Western Kentucky Resources, LLC
Murray Utah Energy Services, Inc.           Western Kentucky River Loadout, LLC
Ohio Energy Transportation, Inc.
Ohio Valley Resources, Inc.                  Joint Ventures, Partnerships and
OhioAmerican Energy, Incorporated            Consortiums
Oneida Coal Company, Inc.                    Foresight Reserves LP
PennAmerican Coal L.P.
PennAmerican Coal, Inc.                      Five Percent and Greater Shareholders
Pennsylvania Transloading, Inc.              and Beneficial Owners
Pinski Corp.                                 Murray Energy Corporation
Pleasant Farms, Inc.                         Cline Trust Company, LLC
Premium Coal, Inc.                           Accipiter Capital Management, LLC
Ruger Coal Company, LLC                      Christopher Cline
Ruger, LLC
Southern Ohio Coal Company                   Creditor Advisors
Spring Church Coal Company                   Lazard Asset Management
Sunburst Resources, Inc.                     Akin Gump Strauss Hauer & Feld LLP
T D K Coal Sales, Incorporated               Milbank LLP
The American Coal Sales Company              Perella Weinberg Partners
The Franklin County Coal Company
The Harrison County Coal Company
Case 20-41308     Doc 31     Filed 03/10/20 Entered 03/10/20 11:02:50     Main Document
                                        Pg 47 of 56


Attorneys, Professionals and Financial         Illinois Department of Natural Resources,
Advisors (Including Accountants and            Division of Oil and Gas
Investment Banks)                              Illinois Department of Transportation
Armstrong Teasdale LLP                         People of the State of Illinois
Jefferies Group LLC                            County of Williamson, State of Illinois
Paul, Weiss, Rifkind, Wharton & Garrison       Eastern Township
LLP                                            Hamilton County Highway Department
                                               Illinois Department of Natural Resources,
Significant Financial Institutions             Office of Mines and Minerals
(Including Administrative Agents,              Illinois Environmental Protection Agency
Lenders and Equipment Financing)               Jeffrey Watkins and Katelynn Watkins
Bank of New York Mellon
BB&T Equipment Finance Corporation             Letter of Credit Beneficiaries
Caterpillar Financial Services Corp            Canadian National Railway
CNB Bank & Trust                               Rockwood Casualty Insurance Co
De Lage Landen Financial Services
FB Wealth Management                           Significant Taxing Authorities
First Southern Bank                            Illinois Department of Revenue
GE Capital                                     Indiana Department of Revenue
Great America Financial Services               Department of the Treasury
HNB Equipment Finance                          Franklin County Treasurer
Lord Securities Corporation                    Gallatin County Treasurer
Neopost USA Inc                                Gregory Fx Daly Collector (St Louis City)
Pitney Bowes Global Financial                  Hamilton County Tax Assessor
PNC Bank, National Association                 Henderson County Sheriff
PNC Equipment Finance LLC                      Kentucky Dept of Revenue
Ricoh USA Inc                                  Kentucky State Treasurer
The Huntington National Bank                   Louisiana Dept of Revenue
US Bank Equipment Finance                      Macoupin County Sheriff
Wells Fargo Financial Leasing Inc              Missouri Dept. of Revenue
Wells Fargo Vendor Financial                   Montgomery County Treasurer
Wilmington Trust, National Association         Office of Surface Mining
Xerox Corporation                              Posey County Treasurer
                                               Saline County Treasurer
Unions                                         United States Treasury
N/A                                            Williamson County Treasurer

Surety Issuers                                 Royalty Contract Counterparties
Argonaut Insurance Company                     David C. Linn
                                               David L. Scott
Surety Obligees                                Donald E. Grant
City of Hillsboro, Illinois                    Donald J. Busch
East Fork Township, Illinois                   Donna S. Greener
Illinois Department of Natural Resources       Dora C. Munter
Dept of the Army, St. Louis District Corps     New River Royalty, LLC
of Engineers                                   Rob Boyd
Case 20-41308     Doc 31    Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                       Pg 48 of 56


Robert S. Barrett                             Jane W. Kuba
Tennessee Valley Authority                    Janet E. Leslie
Mildred Coats                                 Janet Roberson
Kristin Musgrave                              Jason A. Barrett
William C. Stutz                              Joan Niehaus
Wendy L. Mcgill                               John B. Maclean
Ricky L. Ellis                                John D. Mann
Rggs Land & Minerals, Ldt., L.P.              John R. Mcgill
Michael C. Barrett                            John S. Leslie
Michael L. & Debra E. Borecky                 Judy Grebe
Montgomery County                             June K. Behrends
Amanda & Andrew Wilson                        Karen S. Cardey-Harris
Amy Engstrom                                  Kenneth D. & Sheila K. Summers
Andrew Miller                                 Kenneth R. & Jan Wheat
Ann E. Moody                                  Kevin Barrett
Betty Rueger                                  Larry E. Taylor
Beverly Jones                                 Liberty Land, LLC
Billie L. Killam                              Linda L. Jeter
Bonnie Frost                                  Linda Webster
Bret D. & Michelle E. Webb                    Lindner Living Trust
Brian S. & Connie J. Magsig                   Loren C. & Mildred Anderson
Carol Ann Roberts, Trustee of Roberts Trust   Louise Biehl Aka Martha Biehl
Carolyn F. Moore                              M. Lynne Maclean
City of Johnston City                         Marshall G. Hayes, Jr.
Danny R. & Colleen F. Harrelson               Mary S. Zimmerman
David M. & Karen Y. Mandrell                  Matther E. Kocher
David R. Schlosser                            Maurice Ellis
David Wayne Hayes                             Micah & Marietta Miller
Delbert & Carol L. Kern                       Michael G. Maclean
Dennis W. Miller Trustee Of Miller Trust      Mike Buntin
Dorothy L. Slater                             Morris & Karan Clark
Edward D. Kocher                              Paul & Judy Maurer
Eric Johnson                                  Phillip E. Ellis
First Baptist Church Of McLeansboro           Phyllis Bretsch
Gary F. Re                                    Randy L. & Rebecca A. Wright
Gary Lee & Brenda K. Hutchcraft               Randy W. Ellis
Gerald E. Ellis                               Reginal W. Barrett
Gloria M. Ellis                               Rhanda R. Ellis
Hawley H. Maclean                             Robert Buntin
Hod, LLC                                      Robert M. & Patricia A. Miller
Jay Perry                                     Rory M. Maclean
Hurricane Creek Farms, INC.                   Rosenburg Farms INC
Mt Olive and Staunton Coal Company            Harry Rosenburg
James & Lu Ann Anderson                       Ruby Grebe
James T. Flannigan                            Sally J. Johnson
David Flannigan Poa                           Sheila Breslich
Case 20-41308      Doc 31     Filed 03/10/20 Entered 03/10/20 11:02:50     Main Document
                                         Pg 49 of 56


Shelley Hayes-Hueber                            Mitchell/Roberts Partnership
Stephan P. & Stefani R. Miller                  Jamie L. Moles
Stephen R. Maclean                              Terra Payne
Tonya Bledsoe Vanfossen                         Shawn Rorer
Vicki D. Mcgill                                 Steven D. Sniderwin
Virginia T. Hills                               The Estate of Russel J. Inman
Walter J. & Phyllis A. Jagiello                 Justin Walker
William B. Johnson                              Jeffrey Watkins
US Steel                                        Robert Yeske

Regulatory Agencies (e.g., Department of        Significant Suppliers, Shippers,
Interior, Mine Safety Administration,           Warehousemen, and Vendors
OSHA, and State and Local Regulators)           BNSF Railway Company
Illinois Department of Transportation           Jabo Supply Corporation
Illinois Environmental Protection Agency        K & E Technical INC
Indiana Department of Environmental             Maka Excavating INC
Management                                      Norfolk Southern Railway Company
Montgomery County Water Authority               Raben Tire Company
U.S. Department of Labor Mine Safety and
Health Administration                           Insurers
United States Army Corps of Engineers           Ace American Insurance Company
United States Department of The Interior        Allianz Global Corporate & Specialty
United States Environmental Protection          Allied World Assurance Company
Agency                                          Holdings, Ltd
Williamson County                               American International Group
                                                Amtrust Financial
Parties to Significant Litigation               Apollo Insurance
Fletcher Brimer                                 Aspen Insurance Holdings Limited
Andrea Bruington                                Axis Capital
Danielle Clark                                  Beazley PLC
Carrie Cox                                      Brit Insurance US
Kirby Crabtree                                  CNA Financial
Federal Insurance Company                       Continental Casualty Insurance Company
Tina Franklin                                   Continental Insurance Co
James Gass                                      Endurance American Insurance Co.
Marjorie Harris                                 Evanston Insurance Co
Dwight Jackson                                  Houston International Insurance Group
Karenn Jones                                    Illinois National Insurance Co
David Lee Bishop II                             Lexington Insurance Company
Cory Leitschuh                                  Liberty Mutual
Justin Lindsay                                  Liberty Specialty
Jonathan Lintner                                Markets Bermuda Limited.
Tye Malone                                      Lloyd's of London
Ricky L. McDaniel                               Markel International Ltd
Arleen Meracle                                  MS Amlin
Reba Mitchell
Case 20-41308    Doc 31    Filed 03/10/20 Entered 03/10/20 11:02:50    Main Document
                                      Pg 50 of 56


National Union Fire Insurance Co of          Benefit Street Ptnrs Clo VI
Pittsburgh PA                                Benefit Street Ptnrs Clo VIII
Navigators Insurance Co.                     Benefit Street Ptnrs Clo X
Oil Casualty Insurance, Ltd.                 Benefit Street Ptnrs Clo XI
RSUI Indemnity                               Benefit Street Ptnrs Clo XII
Sompo International Insurance                Benefit Street Ptnrs Clo XIV
Starr Surplus Lines Insurance Company        Benefit Street Ptnrs Clo XV
Starstone Specialty Insurance Co.            Benefit Street Ptrs Clo XVI
The Insurance Company of the State of        Black Diamond Clo 2013-1 Ltd
Pennsylvania                                 Black Diamond Clo 2014-1 Ltd
The Travelers Indemnity Company              Bluemountain Clo 2013-1 Ltd
Twin City Fire Insurance Company             Bluemountain Clo 2014-2 Ltd
United States Fire Insurance Co.             Bluemountain Clo 2015-1 Ltd
US Aircraft Insurance Group                  Bluemountain Clo 2015-2 Ltd
Water Quality Insurance Syndicate            Bluemountain Clo 2015-3 Ltd
Xl Specialty Insurance Company               Bluemountain Clo 2015-4 Ltd
Zurich Insurance Group                       Bluemountain Clo 2016-1 Ltd
                                             Bluemountain Clo 2016-3 Ltd
Insurance Brokers                            Bluemountain Clo 2018-1
AON Risk Services Central Inc                Bluemountain Clo 2018-2 Ltd
The Reschini Group                           Bluemountain Clo 2018-3 Ltd
                                             Bluemountain Fuji US Clo II
1L Lender                                    British Coal Staff Superannuation Scheme
AIG Senior Float Rate                        BSP Special Situations Mst A
American Honda Master Retire                 Cent Clo 19 Limited
Assurant Clo I Ltd                           Cent Clo 21 Limited
Assurant Clo II Ltd                          Cent Clo 24 Limited
Assurant Clo III Ltd                         Chubb Bermuda Insurance Ltd
Assurant Clo IV Ltd                          Chubb Tempest Reinsurance Ltd
B&M Clo 2014-1 Ltd                           Citi Loan Funding Chelt
Bank of America N.A                          City Of Phoenix Emp Ret Plan
Barclays Bank PLC NY                         Cline Resource and Dev Company
BDCA-CB Funding                              Columbia Cent Clo 27 Ltd
Ben St Ptr Snr Sec Mst Non US                Columbia Cent Clo 28 Limited
Ben St Ptr Snr Sec U Mf Non US               Columbia Floating Rate Fund
Ben St Ptrs Cap Opp Fd LP                    Corbin Erisa Opportunity Fund
Ben St Ptrs Sen Sec Opp Fd LP                Corbin Opportunity Fund LP
Benefit Street Ptrs Clo V-B                  Corporate Capital Trust II
Benefit St Partners Clo VII                  Credit Suisse Loan Funding
Benefit Street Partners Sma LM               CVP Cascade Clo-2 Ltd.
Benefit Street Partners Sma-K                CVP Cascade Clo-I Ltd.
Benefit Street Ptnrs Clo I                   CVP Clo 2017-1 Ltd
Benefit Street Ptnrs Clo II                  CVP Clo 2017-2 Ltd
Benefit Street Ptnrs Clo III                 DDJ Cap Man Gp Trust-Hyf 2017
Benefit Street Ptnrs Clo IV                  Destinations Core Fixed Inc Fd
Benefit Street Ptnrs Clo IX                  Deutsche Bank Ag Cayman Island
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 51 of 56


Doubleline Core Fixed Income               KKR Clo 10 Ltd
Doubleline Flexible Inc Fd                 KKR Clo 11 Ltd
Doubleline Floating Rate Fund              KKR Clo 12 Ltd
Doubleline Income Solutions Fd             KKR Clo 13 Ltd
Doubleline Opp Inc Master Fund             KKR Clo 14 Ltd
Doubleline Opportunistic Cr Fd             KKR Clo 15 Ltd
Doubleline Shiller Enhanced                KKR Clo 16 Ltd
Ellington Clo I                            KKR Clo 17 Ltd
Ellington Clo II Ltd                       KKR Clo 18 Ltd
Ellington Clo III Ltd                      KKR Clo 19 Ltd
Ellington Clo IV Ltd                       KKR Clo 20 Ltd
Franklin Ltd Duration Inc Tst              KKR Clo 21 Ltd
FS Investment Corporation II               KKR Clo 22 Ltd
FS Investment Corporation III              KKR Clo 23 Ltd
FS Multi Alternative Income Fd             KKR Clo 24 Ltd
General Org For Social Ins                 KKR Clo 25 Ltd
Gn3 Sip Limited                            KKR Clo 9 Ltd
Goldentree 2004 Trust                      KKR Daf Gl Opp Cr Fd Dac
Goldentree Credit Opps 2012-1              KKR Financial Clo 2013-1 Ltd
Goldentree Loan Mgmt Us Clo 2              KKR Global Cr Opps Master Fund
Goldentree Loan Mgmt Us Clo 4              KKR Income Opps Fund
Goldentree Loan Mgmt Us Clo I              KKR Jp Loan Fd B 2018
Goldentree Loan Mgt Us Clo 3               KKR Senior Flt Rate Inc Fund
Goldentree Loan Opps IX Ltd                Landmark Wall Sma Spv LP
Goldentree Loan Opps X Ltd                 Louisiana State Emp Gldn Tree
Goldentree Loan Opps XI Ltd                Marathon Clo IX Ltd
Goldentree Loan Opps XII Ltd               Marathon Clo V Ltd
Goldman Sachs Lending Ptnrs                Marathon Clo VI, Ltd
Gt Loan Financing I Ltd                    Marathon Clo VII, Ltd
Gt Nm LP                                   Marathon Clo VIII, Ltd
Gtam 110 Dac                               Marathon Clo X Ltd
Hartford Total Return Bond ETF             Marathon Clo XI Ltd
Hartford Total Return Bond HLS             Meadowvest Funding
Health Net of California Inc               Metropolitan Series Fund - Met
High Yield and Bank Loan Serie             Midtown Acquisitions L.P.
Hyfi Aquamarine Loan Fund                  Mineworkers Pension Scheme
Ivy Apollo Multi-Asset Income              Newstar Exeter Fund Clo
Ivy Apollo Strategic Income Fd             Newstar Fairfield Fund Clo Ltd
Ivy High Income Fund                       NTCC High Yield Bond Fund
Ivy High Income Opportunities              Oaktree Clo 2014-1 Ltd.
Ivy Vip High Income                        Oaktree Clo 2015-1 Ltd
JNL/Doubleline Core Fixed Inc              Oaktree Clo 2018-1 Ltd
JNL/Doublelineshiller Enhanced             Oaktree Clo 2019-1 Ltd
JNL/Fpa+Doubleline Flex All Fd             Oaktree Clo 2019-2 Ltd
John Hancock Variable Ins Tst              Oaktree Eif III Series I, Ltd
KKR Bespoke Glo Cr Opp Ireland             Oaktree Eif III Series II
Case 20-41308     Doc 31    Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                       Pg 52 of 56


Oaktree Senior Loan Fund                      Venture XXVII Clo Limited
Oregon Public Empl Retirement                 Venture XXVIII Clo
Parallel 2015-1 Ltd                           Waddell & Reed Financial
Parallel 2017-1 Ltd                           WCF Mutual Insurance Company
Parallel 2018-1 Ltd                           Wellington Multi-Sector Cr Fd
Parallel 2018-2 Ltd                           Wellington Ts Co Mulsec Crd II
Parallel 2019-1 Ltd                           Wellington Tst Co Namcif TSTII
Quamvis Sca Sicav-Fis: Cmab                   Wellington Tst Co Namctft CBP
Saev Masterfonds Wellington GL                Wellington Tst Co Namctft OFIA
Safety Insurance Company                      Wellington Tst Co Namctft OISB
San Bernardino County Employee                Wellington Tst Co Namctft UNFI
Seasons Series Trust-Sa Multi                 Wellington World Bond Fund
SEI Energy Debt Fund, Lp                      WMV Loan Fund 2018
SEI Global Mst Fd-High Yield                  Zais Clo 1 Ltd
SEI Ins Man Tst - High Yield                  Zais Clo 11 Ltd
SEI Inst Invs Tst - High Yield                Zais Clo 13 Ltd
Shriners Hospitals For Children               Zais Clo 2 Ltd
Tactical Value Spn-Global Cr                  Zais Clo 3 Ltd
The Cline Trust Company                       Zais Clo 5 Ltd
The Hartford Float Rate Fund                  Zais Clo 6 Ltd
The Hartford Float Rate High                  Zais Clo 7 Ltd
The Hartford Strategic Inc Fd                 Zais Clo 8 Limited
The Hartford Total Return Bond                Zais Clo 9 Ltd
The Mangrove Partners Mst Fd
Ticp Clo VI 2016-2 Funding Ltd
Treasury Of The State Of North Carolina       2L Lenders
US High Yield Bond Fund                       Bank Of America Merrill Lynch
Venture 28A Clo Limited                       Bank Vontobel AG (Asset Management)
Venture 35 Clo Limited                        Blackrock Advisors, LLC
Venture 36 Clo                                Davidson Kempner Capital Management,
Venture XII Clo Limited                       L.P.
Venture XIII Clo Limited                      DDJ Capital Management, LLC
Venture XIV Clo Limited                       Doubleline Capital, L.P.
Venture XIX Clo Limited                       Dynagest S.A.
Venture XV Clo Limited                        Euroclear Bank
Venture XVI Clo Limited                       Flow Traders U.S., LLC
Venture XVII Clo Limited                      Foxhill Capital Partners, LLC
Venture XVIII Clo Limited                     Garland Business Corp
Venture XX Clo Limited                        Goldentree Asset Management, L.P. (U.S.)
Venture XXI Clo Limited                       HSBC Bank USA, N.A. (Private Banking)
Venture XXII Clo Limited                      Hutch Capital Management LLC
Venture XXIII Clo Limited                     KKR Credit Advisors (US), LLC
Venture XXIV Clo Limited                      Mellon Investments Corporation
Venture XXIX Clo Limited                      Northern Trust Investments, INC.
Venture XXV Clo Limited                       Robeco Institutional Asset Management Bv
Venture XXVI Clo Limited                      Seix Investment Advisors, LLC
Case 20-41308   Doc 31   Filed 03/10/20 Entered 03/10/20 11:02:50   Main Document
                                    Pg 53 of 56


State Street Global Advisors (SSGA)        WPP LLC
The Cline Group                            Xylem Dewatering Solutions INC
Thunderwood Capital, LLC
Wellington Management Company, LLP         Utilities
Wells Fargo Securities, LLC                Akin Water District
                                           Ameren Illinois
Top 50 Unsecured Creditors                 AT&T
Bankdirect Capital Finance                 AT&T Teleconference Services
Buchanan Pump Service                      Bulldog Systems INC
C & C Pumps & Supply INC                   Centurylink
Conn-Weld Industries INC                   Charter Communications
Date Mining Supply LLC                     CMC Rural Water District
Evansville Western Railway INC             ConferTel
Fabick Mining INC                          Consolidated Communications
Flanders Electric Motor Service            Corinth Water District
Fuchs Lubricants Co                        CWI Of Illinois #732
H. Drexel Short                            DC Waste & Recycling INC
Heritage Cooperative INC                   Flowers Sanitation Service
Ingram Barge Company                       Frontier Communications
International Belt Sales LLC               Futiva LLC
Jennchem Mid-West                          Hamilton County Water
Jennmar Of West Kentucky INC               Hostway Billing Center
Jennmar Sanshell Products INC              Level 3 Financing INC
Jennmar Services                           MJM Electric Cooperative INC
JM Conveyors, LLC                          Rend Lake Conservancy District
John Fabick Tractor Company                Sit-Co LLC
Joy Global Conveyors INC                   Southeastern Illinois Electric
Joy Global Underground Mining LLC          Vectren Energy Delivery
Mayo Manufacturing Co INC                  Verizon Wireless
MCA Administrators INC                     Wayne-White Counties Electric
Miller Contracting Services                Windstream Communications
Mine Supply Company
Motion Industries                          Significant Customers
Oak Hill Contractors                       Archer Daniels Midland Company
Polydeck Screen Corporation                Big Rivers Electric Corporation
R M Wilson Co INC                          Cemex Southeast, LLC
Raven Energy LLC                           City of Lakeland
RGGS Land & Minerals                       Duke Energy Indiana, INC.
Seetech LLC                                Duke Energy Kentucky, INC.
SNF Mining INC                             Duke Energy Progress
State Electric Supply Co                   Dynegy Commercial Asset Management,
Swanson Industries                         LLC
United Central Industrial Supply           East Kentucky Power Cooperative, INC.
US United Bulk Terminal                    Georgia Power Company
Wallace Electrical Systems LLC             Gulf Power Company
Wallace Industrial LLC                     Louisville Gas & Electric Company
Case 20-41308     Doc 31     Filed 03/10/20 Entered 03/10/20 11:02:50    Main Document
                                        Pg 54 of 56


Orlando Utilities Commission                   Benesch, Friedlander, Coplan And Aronoff
South Carolina Public Service Authority        LLP
Southern Illinois Power Cooperative            Bingham Greenebaum Doll LLP
Tampa Electric Company                         Black Ballard Mcdonald PC
The American Coal Company                      Ciuni & Panichi
                                               Corporate Service Company
Significant Competitors                        Dinsmore and Shohl LLP
                                               Ernst & Young LLP
Alliance Resource Partners, L.P.               Greensfelder, Hemker & Gale, P.C.
Arch Coal                                      Hardy Pence PLLC
Cloud Peak Energy Inc.                         Heyl, Royster
Consol Energy Inc.                             Kupiec & Martine, LLC
Contura Energy                                 Ogletree Deakins Nash
Hallador Energy Company                        Pillsbury Winthrop Shaw Pittman LLP
Knight Hawk Coal LLC                           Polsinelli PC
Peabody Energy                                 Pricewaterhousecoopers LLP
Sunrise Coal LLC                               Protiviti INC
                                               Sandberg Phoenix & Von Gontard PC
                                               Shands, Elbert, Gianoulakis & Giljum, LLP
                                               Swanson Martin & Bell LLP
Unsecured Creditors’ Committee                 The Brennan Group, LLC
TBD                                            Wilson Elser Moskowitz Edelman & Dicker
                                               LLP
Ordinary Course Professionals
Case 20-41308    Doc 31    Filed 03/10/20 Entered 03/10/20 11:02:50         Main Document
                                      Pg 55 of 56


                            Schedule 2 to the Boyko Declaration

                                      Client Match List



Current Officers and Directors                   Significant Financial Institutions
N/A                                              (Including Administrative Agents,
                                                 Lenders and Equipment Financing)
Former Officers and Directors                    Bank of New York Mellon
N/A                                              Caterpillar Financial Services Corp
                                                 GE Capital
                                                 Neopost USA Inc
Debtors                                          Pitney Bowes Global Financial
N/A                                              PNC Bank, National Association
                                                 US Bank Equipment Finance
Non-Debtor Affiliates                            Wells Fargo Financial Leasing Inc
Uniper SE                                        Wells Fargo Vendor Financial
                                                 Wilmington Trust, National Association
                                                 Xerox Corporation
Joint Ventures, Partnerships and
Consortiums                                      Letter of Credit Beneficiaries
N/A                                              Canadian National Railway

Five Percent and Greater Shareholders            Significant Taxing Authorities
and Beneficial Owners                            Indiana Department of Revenue
N/A                                              Department of the Treasury
                                                 Kentucky State Treasurer
Creditor Advisors                                Louisiana Dept of Revenue
Lazard Asset Management                          Missouri Dept. of Revenue
Akin Gump Strauss Hauer & Feld LLP
Milbank LLP                                      Royalty Contract Counterparties
                                                 US Steel
Attorneys, Professionals and Financial
Advisors (Including Accountants and              Regulatory Agencies (e.g., Department of
Investment Banks)                                Interior, Mine Safety Administration,
Armstrong Teasdale LLP                           OSHA, and State and Local Regulators)
Paul, Weiss, Rifkind, Wharton & Garrison         United States Environmental Protection
LLP                                              Agency

                                                 Parties to Significant Litigation
                                                 Federal Insurance Company

                                                 Significant Suppliers, Shippers,
                                                 Warehousemen, and Vendors
                                                 BNSF Railway Company
                                                 Norfolk Southern Railway Company
Case 20-41308     Doc 31    Filed 03/10/20 Entered 03/10/20 11:02:50    Main Document
                                       Pg 56 of 56


Insurers                                      Top 50 Unsecured Creditors
Ace American Insurance Company                Motion Industries
Allied World Assurance Company
Holdings, Ltd                                 Utilities
American International Group                  AT&T
                                              Centurylink
Amtrust Financial                             Charter Communications
Axis Capital                                  Frontier Communications
Beazley PLC                                   Verizon Wireless
Continental Insurance Co                      Windstream Communications
Houston International Insurance Group
Illinois National Insurance Co                Significant Customers
Lexington Insurance Company                   Archer Daniels Midland Company
Liberty Mutual                                Duke Energy Progress
Lloyd's of London                             Georgia Power Company
MS Amlin                                      Tampa Electric Company
National Union Fire Insurance Co of
Pittsburgh PA                                 Significant Competitors
Navigators Insurance Co.                      Cloud Peak Energy Inc.
Oil Casualty Insurance, Ltd.                  Consol Energy Inc.
Sompo International Insurance                 Peabody Energy
The Travelers Indemnity Company
Twin City Fire Insurance Company              Ordinary Course Professionals
                                              Benesch, Friedlander, Coplan And Aronoff
Zurich Insurance Group                        LLP
                                              Bingham Greenebaum Doll LLP
1L Lender                                     Dinsmore and Shohl LLP
Bank Of America N.A                           Ernst & Young LLP
Barclays Bank PLC NY                          Greensfelder, Hemker & Gale, P.C.
Chubb Tempest Reinsurance Ltd                 Ogletree Deakins Nash
Credit Suisse Loan Funding                    Pillsbury Winthrop Shaw Pittman LLP
                                              Polsinelli PC
Midtown Acquisitions L.P.                     Pricewaterhousecoopers LLP
Safety Insurance Company                      Swanson Martin & Bell LLP
Waddell & Reed Financial                      Wilson Elser Moskowitz Edelman & Dicker
                                              LLP

2L Lenders
Bank of America Merrill Lynch
Davidson Kempner Capital Management,
L.P.
Doubleline Capital, L.P.
Euroclear Bank
Goldentree Asset Management, L.P. (U.S.)
HSBC Bank USA, N.A. (Private Banking)
KKR Credit Advisors (US), LLC
Northern Trust Investments, INC.
Wellington Management Company, LLP
Wells Fargo Securities, LLC
